     Case 2:11-cv-00084 Document 933 Filed on 07/29/20 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

M.D., bnf STUKENBERG, et al.,                 §
                                              §
       Plaintiffs,                            §
v.                                            §
                                                             CIVIL ACTION NO. 2:11-CV-84
                                              §
GREG ABBOTT, et al.,                          §
                                              §
       Defendants.                            §

                         PROPOSED ORDER TO SHOW CAUSE

       On this date the Court considered Plaintiffs’ Motion to Show Cause Why Defendants

Should Be Held in Contempt (Dkt. 901), and for an order directing the Defendants to show

cause why they should not be held in contempt and sanctioned for failing to comply with the

Court’s orders pursuant to the allegations enumerated and set forth in the Motion attached as

EXHIBIT 1 and incorporated by reference here as if recited verbatim.

       It is therefore ORDERED that the Defendants and their witnesses appear before Janis

Graham Jack, Senior United States District Judge for the Southern District of Texas, on

August 14, 2020 at 9:00 a.m., via Zoom, to show cause why the Defendants should not be held

in contempt and sanctioned as requested in the Motion.

       SIGNED and ORDERED this ___ day of July, 2020.


                                                   _______________________________
                                                          Janis Graham Jack
                                                   Senior United States District Judge
Case 2:11-cv-00084 Document 933 Filed on 07/29/20 in TXSD Page 2 of 2




            Plaintiffs’ Motion to Show Cause Why
          Defendants Should Not Be Held in Contempt

                            EXHIBIT 1
